DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 10/8/2020 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585) and further in view of Vaiselbuh (US 2011/0207166).

Regarding claim 1 Ingber discloses an in vitro construct useful as a model for a hematopoietic microenvironment comprising: a microfluidic device having multiple chambers; and two or more populations of cells wherein each of said two or more populations of cells are provided in a separate chamber of the microfluidic device. (See Ingber Abstract, Figs. 1,7A-7C, and [0120], [0165]-[0168] wherein the device is an in vitro construct having a microfluidic device with multiple chambers804A-804C each having a different cell type therein.)


Ingber discloses numerous cell types may be used to form a microenvironment but does not specifically disclose the cells being selected from: 1) mesenchymal cells 2) osteoblasts 3) arterial endothelium and 4) sinusoidal endothelium.

Vaiselbuh discloses a system wherein an organ microenvironment is provided by providing cells including 1) mesenchymal cells 2) osteoblasts 3) arterial endothelium and 4) sinusoidal endothelium. (See Vaiselbuh Abstract and [0035].)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide the microenvironments of Ingber with the cell types of Vaiselbuh because such cells types are known to be studied in microenvironments and represent specific cell types which are desirable for study as are required by Ingber.


Regarding claim 2 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the mesenchymal cells, osteoblasts, arterial endothelium, and/or sinusoidal endothelium cells are adult human bone marrow mononuclear cells. See Vaiselbuh Abstract and [0035] and [0040] wherein the cells are adult human bone marrow mononuclear cells.)

Regarding claim 3 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises three or four of the populations of cells.  (See Ingber Fig. 7C wherein the device comprises at least three populations of cells.)

Regarding claim 4 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the populations of cells share a common media.(See Inger Fig. 7A-7C wherein the population of cells are provided with share a common media via connection with  channels 802)  

Regarding claim 5 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the populations of cells are provided in a hydrogel carrier.(See Ingber [0061] wherein the population of cells are provided in a hydrogel carrier, i.e. coating.)

Regarding claim 6 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said populations are patterned to form a circular construct within the chambers of 
Furthermore assuming arguendo with respect to such a shape it is noted that such a modification would have required a mere change in shape of the cells which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Additionally it is noted that such limitations are directed to intended uses of the claimed device, i.e. patterning, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2115



Regarding claim 7 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said populations are patterned to form a channel that allows fluid flow around or through each of the populations of cells in the chambers.  (See Inger [0103] wherein the cells are patterned to form a channel such that fluid may flow around of through the populations of cells.)
Furthermore assuming arguendo with respect to such a shape it is noted that such a modification would have required a mere change in shape of the cells which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claims 8-9 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein test cells may be infused into the construct and through each of the chambers wherein the test cells comprise malignant blood cells or circulating tumor cells from a patient.  
It is noted that such limitations, i.e. the infusing the test cells and types thereof, are directed to intended uses of the device and materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 10 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said microfluidic device comprises a common inlet in fluid communication with each of the chambers. (See Ingber Fig.7A-7C wherein common inlet at channel 802 is in fluid communication with each of the chambers.)

Regarding claim 11 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein said chambers are connected by microchannels. (See Inger Fig.s 7A-7C wherein the chambers are connected by microchannels 802 and also pores in membranes 806 form microchannels connecting said chambers.)





Regarding claim 14 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises: (i) a housing, (ii) one or more fluid inlets in the housing, said chambers in fluid communication with the one or more of the fluid inlets by way of fluid channels in the housing, and (iii) one or more fluid outlets in the housing in fluid communication with the chambers      Application No.: 16/635,703by way of fluid channels. (See Ingber Figs. 1 and 2A wherein there is a housing with one or more inlets 211 in fluid communication with chambers via channels in the housing and one or more fluid outlets 215 in fluid communication with the chambers by wat of fluid channels.)

Regarding claim 15 modified Ingber discloses all the claim limitations as set forth above as a system comprising the in vitro construct of claim 1, a pump, a media reservoir, and associated tubing. (See Ingber Fig. 1 wherein the system comprises the in vitro construct 102 of Claim 1 (See Rejection Above), a pump 106, a media reservoir, i.e. fluid source 104, and tubing See [0085])

Regarding claim 16 modified Ingber discloses all the claim limitations as set forth above as well as the device wherein the system is a closed, recirculating system. (See Ingber [0070] wherein the system is a closed recirculating system)

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585) in view of Vaiselbuh (US 2011/0207166) as applied to claims above and further in view of Keymer et al. (US 2007/0243572).

Regarding claim 12 modified Ingber discloses all the claim limtiations as set forth above as well as the device including detection but does not specifically disclose an LED or CCD to image cells in real time.

Keymer et al. discloses a microhabitat for cell culture comprising microfluidic with a CCD detector positioned to allow images of labeled cells in contact with the one or more chambers to be imaged and/or quantified in real time. (See Keymer Abstract, [0042] and [0059] wherein a CCD is positioned to image cells in real time in a microfluidic device to allow assay and monitoring of the cells.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a CCD detector as described by Keymer in the system of Ingberbecause such a detector is known to be utilized in microfluidic systems and such a detector allows remote monitoring and assay of cells within a microfluidic device as would be desirable in the device of modified Ingber.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799